DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6 January 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” has been used to designate both the “first detector” and the “second detector” in Figs. 4 and 7.  Moreover, reference character “128,” which is used to designate the second detector in the specification ([0034]), is not found in the drawings.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a sample analysis system configured to process first and second samples,” “a first remote system configured to obtain the first sample,” and a “second remote system configured to obtain the second sample” in claim 15.  These structural limitations are only vaguely defined by the function they perform. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
  The specification indicates that the sample analysis system may include ICP spectrometry instrumentation, but it is explicitly not limited to such ([0028]).  More broadly, the sample analysis system includes a sample collector, sampling device, and analysis device (Fig. 1), but these components are also defined broadly in terms of structure that “can include” components such as pumps, valves, tubing, ports, or sensors ([0027]).  Similarly the remote sampling systems have broadly defined structure  that includes a functionally defined “remote sampling device” and “sample preparation device,” which may also include valves, pumps, tubing, or sensors ([0025]).  In light of the broad description of associated structure, the Examiner best understands the systems to cover any kind of system that collects and analyzes samples and any kind of system remote from the sample analysis system which collects and prepares samples to be transferred to the sample analysis system.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 8-14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 10, 11, 16, and 17 each recite a series of different types that belong to a “plurality of different sample types” in independent claims 1, 8, and 15.  An ordinary reading of the dependent claims in isolation would generally be interpreted such that each listed sample type is required.  However, in the context of the limitation “plurality of different sample types” is claimed in the independent claims, it is unclear that more than two of the list of “plurality of different sample types” would be required or even what it would mean for the method to involve the entire list of the “plurality of different sample types” while at the same time only actively involving two samples with first and second sample identifiers comprising “a first one of a plurality of different sample types” and “a second one of the plurality of different sample types,” respectively.  In light of the use of a “plurality of different sample types” in the independent claims, the Examiner best understands claims 3, 4, 10, 11, 16, and 17 to require two sample types from among the list in the claims.  However, the claim language should be made clearer and, if the Applicant intends that each of the “plurality of different sample types” is required, explain what that means in the context of a method, system controller, and system that only explicitly involve first and second samples.
Claim 8 recites the limitation "the sample analysis system" in lines 7 and 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-14 depend on claim 8 and are indefinite for the same reasons.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-12, 14-17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites:
A method of prioritizing processing of samples by a sample analysis system comprising:
receiving a first sample identifier associated with a first sample for processing by the sample analysis system, the first sample identifier comprising a first one of a plurality of different sample types; 
receiving a second sample identifier associated with a second sample for processing by the sample analysis system, the second sample identifier comprising a second one of the plurality of different sample types; 
assigning a first sample priority value to the first sample based on the first sample identifier comprising the first one of the plurality of different sample types;
assigning a second sample priority value to the second sample based on the second sample identifier comprising the second one of the plurality of different sample types; 
comparing the first sample priority value associated with the first sample with the second sample priority value associated with the second sample; and 
updating a sample processing queue identifying an order for processing the first and second samples by the sample analysis system based on the comparison.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category (process).
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and .
Assigning first and second sample priority values is something that can easily be done in the human mind by evaluation and judgement of which sample types require highest and lowest priority.  Comparing values is well-known to fall under the category of mental processes.  The process of updating a queue is simply one of ordering the compared priority values, which can easily be conceived in the human mind and the overall aim of prioritizing processing is essentially a mental judgement.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because the additional limitations in the claim are only: receiving a first sample identifier associated with a first sample for processing by the sample analysis system, the first sample identifier comprising a first one of a plurality of different sample types; receiving a second sample identifier associated with a second sample for processing by the sample analysis system, the second sample identifier comprising a second one of the plurality of different sample types.   At best these limitations may be construed as extra-solution data gathering, which is not a practical application.  At worst, they can be construed as part of the abstract idea itself, because they may amount to no more than the observation of a person mentally processing the sample identity read from a label.
	Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted above, the additional limitations do not amount to more than insignificant extra-solution data gathering activity.  Furthermore, the activity of receiving sample identifiers can be considered routine, as evidenced by Depraetere et al. (US PGPub 20190324047), Diaz et al. (US PGPub 20160370262), and Johns et al. (US PGPub 20130128035).  Therefore, claim 1 does not amount to significantly more than an abstract idea.
Claim 2 further recites: receiving the first sample identifier comprises receiving the first sample identifier from a first remote sampling system, the first remote sampling system being configured to obtain the first sample; and receiving the second sample identifier comprises receiving the second sample identifier from a second remote sampling system, the second remote sampling system being configured to obtain the second sample.  These additional limitations do not amount to a practical application because they only further specify the performance of extra-solution activity steps.  Furthermore, they do not amount to significantly more than the abstract idea because receiving samples from remote sampling systems is generic, routine activity in the art.  For example, Diaz et al. (US PGPub 20160370262) teaches collecting samples with remote sampling systems and receiving identifying information from the remote sampling systems.
Claims 3 and 4 further limit the types of samples.  Since the claimed method does not even actively involve the collection or testing of the samples, but rather the more abstract process of “prioritizing processing,” they type of sample has no impact on eligibility.  At best, the sample type generally links the claims to a field of use, but given the generality of description of sample types it may not even do that.
Claim 7 essentially merely repeats the abstract process of claim 1 for a third sample.  The only real difference is that claim 7 specifies the assigning of a third sample priority value is “based on user input received via a user interface.”  This merely more clearly illustrates that assigning sample priority values can be accomplished mentally by a person.  Moreover, use of user input and user interface amounts to generic computer implementation of the abstract idea, which does not qualify as a practical application or amount to significantly more than an abstract idea.
Claim 8 includes “at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, to cause the system controller to” perform the same abstract process as recited in claim 1.  
The process performed by the system controller is an abstract idea without a practical application or significantly more for the same reasons provided with respect to claim 1.  The additional limitations here are only commonplace computer components amounting to no more than implementation of the abstract idea of claim 1 by a computer, which does not amount to a practical application or significantly more than the abstract idea.
Claims 9, 10, 11, and 14 recite substantially the same limitations as claims 2, 3, 4, and 7, respectively, and do not amount to significantly more than an abstract idea for the same reasons.
Claim 15 recites “a system for processing of samples comprising: a sample analysis system configured to process first and second samples; a first remote system configured to obtain the first sample; a first transfer line configured to fluidly couple the first remote system to the sample analysis system thereby enabling the transfer of the first sample from the first remote system to the sample analysis system; a second remote system configured to obtain the second sample; a second transfer line configured to fluidly couple the second remote system to the sample analysis system thereby enabling the transfer of the second sample from the second remote system to the sample analysis system; and a system controller configured to:” perform the same abstract process as recited in claim 1.
The process performed by the system controller is an abstract idea without a practical application or significantly more for the same reasons provided with respect to claim 1.  The additional limitations do not provide a particular application because they are not limited to any particular technology or improvement to technology, but only serve to collect the samples recited at a high level of generality.  There is no direct application of the abstract process to the technology in the additional limitations beyond a conceptual one.  The additional limitations also do not amount to significantly more than the abstract idea, because the system they define is generic.  For example, Diaz et al. (US PGPub 20160370262), Sletta et al. (US PGPub 20130269451), and Burge (US Pat 5708220) all indicate that such systems were know.
Claims 16, 17, and 20 recite substantially the same limitations as claims 3, 4, and 7, respectively, and do not amount to significantly more than an abstract idea for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, 8, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Depraetere et al. (US PGPub 20190324047) in view of Key et al. (US Pat 7960178).

Regarding claim 1, Depraetere teaches a method of prioritizing processing of samples by a sample analysis system comprising:
receiving a first sample identifier (biological sample is identified … identifier label, [0005]) associated with a first sample for processing by the sample analysis system (analytical laboratory 1 and/or plurality of laboratory instruments 10, Fig. 8 and [0057]), the first sample identifier comprising a first one of a plurality of different sample types (test order stored in association with an identifier, [0039]; each test order can comprise a processing priority … “Urgent” and “Normal,” [0060]) ; 
receiving a second sample identifier (identifying a plurality of biological samples, [0010]) associated with a second sample for processing by the sample analysis system, the second sample identifier comprising a second one of the plurality of different sample types (e.g. “Urgent” or “Normal,” [0060]); 
assigning a first sample priority value to the first sample based on the first sample identifier comprising the first one of the plurality of different sample types (processing priority may be defined as a numerical scale, [0060]);
assigning a second sample priority value to the second sample based on the second sample identifier comprising the second one of the plurality of different sample types (processing priority may be defined as a numerical scale, [0060]); and
updating a sample processing queue identifying an order for processing the first and second samples by the sample analysis system based on the priority (determine a processing workflow for processing the biological samples … based on the corresponding process priority, [0062]; load the biological samples in the order of processing priority, [0089]).  
Depraetere does not explicitly teach comparing the first sample priority value associated with the first sample with the second sample priority value associated with the second sample or that the updating is based on the comparison.
However, the proper order must be determined to be able to load samples in order of processing priority, as required by Depraetere, and comparison is a well-known method of achieving such ordering.  Key teaches comparing sample priority assignments (col. 14, lines 34 -35), which in the context of Depraetere would mean comparing the first sample priority value with the second sample priority value.  A person of ordinary skill would have readily understood that comparing the priority values would enable ordering the processing queue by priority value.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Depraetere to include comparing the first sample priority value associated with the first sample with the second sample priority value associated with the second sample and such that the updating is based on the comparison.  Comparing the sample priority values would have the benefit of facilitating determining the correct order for loading samples by processing priority.
Regarding claim 3, the combination of Depraetere and Key makes obvious the method of claim 1, wherein the plurality of different sample types comprise a standard calibration sample, a matrix calibration sample, a quality check sample, a general sample (“Normal”, Depraetere, [0060]), and a priority sample (“Urgent,” Depraetere, [0060]).  As explained with respect to the rejection under 35 U.S.C. 112(b) above, the claim is interpreted such that two of the listed sample types are required for the first and second samples.  This interpretation is due to the lack of clarity of what it would mean for a method to require more sample types than samples.

Regarding claim 4, the combination of Depraetere and Key makes obvious the method of claim 1, wherein the plurality of different sample types comprise a first primary calibration curve sample type, a first matrix calibration curve sample type, a sample in active transit from a remote sampling system type, a priority sample type, a first quality check sample type, a failed analysis sample type, a failed quality check primary calibration curve rerun sample type, a failed quality check primary calibration single point rerun sample type, a failed quality check matrix calibration curve rerun sample type, a failed quality check matrix calibration single point rerun sample type, a scheduled calibration curve sample type, a scheduled quality check sample type, an urgent sample type (Depraetere, [0060]), a lesser priority sample type (“Normal”, Depraetere, [0060]), and a scheduled sample type.  As explained with respect to the rejection under 35 U.S.C. 112(b) above, the claim is interpreted such that two of the listed sample types are required for the first and second samples.  This interpretation is due to the lack of clarity of what it would mean for a method to require more sample types than samples.

Regarding claim 7, the combination of Depraetere and Key makes obvious the method of claim 1.  The combination does not explicitly teach receiving a third sample identifier associated with a third sample for processing by the sample analysis system; assigning a third sample priority value to the third sample based on user input received via a user interface; comparing the third sample priority value associated with the third sample with the first sample priority value associated with the first sample and the second sample priority value associated with the second sample; and updating the sample processing queue identifying an order for processing the first, second, and third samples by the sample analysis system based on the comparison.
However, this is largely simply an acknowledgement that Depraetere only explicitly refers to more than one sample and is silent with respect to explicit presence of a third sample.  It should be noted that the teachings of Depraetere made in regard to a “plurality” of samples is readily adaptable to three samples, and a person of ordinary skill would understand that where three or more samples are present the teaching concerning the plurality of samples would be applicable to a third sample.  Moreover, Depraetere suggests the presence of more than three samples by teaching to avoid samples with higher priority being stuck due to samples with lower priority overloading instruments ([0089]).  This teaching indicates at least four samples (plural samples with lower priority and plural samples with higher priority) and practically likely much more in order for the lower samples to have any chance of “overloading” instruments.  Thus, the combination at least suggests receiving the third sample identifier, comparing the third sample priority, and updating the sample processing queue as claimed.  Furthermore, with respect to assigning a third priority values to the third sample based on user input received via a user interface, Depraetere teaches that a priority value can be based on user input (priority level can be set by the orderer, [0047]) and discloses a user interface from which test orders can be retrieved ([0059]), which implies that the necessary information of the order including the priority level set by the orderer would be received via a user interface.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include receiving a third sample identifier associated with a third sample for processing by the sample analysis system; assigning a third sample priority value to the third sample based on user input received via a user interface; comparing the third sample priority value associated with the third sample with the first sample priority value associated with the first sample and the second sample priority value associated with the second sample; and updating the sample processing queue identifying an order for processing the first, second, and third samples by the sample analysis system based on the comparison.  A person of ordinary skill would have understood the method of the combination to be applicable to a large number of samples, certainly at least three, and that the teachings concerning how the plurality of samples are handled would be applicable to each sample for the benefit of facilitating the scheduling of testing many samples.

Regarding claim 8, Depraetere discloses a system controller comprising: at least one processor ([0132]); and at least one memory ([0127]) comprising computer program code ([0125]-[0126]), the at least one memory and the computer program code configured to, with the at least one processor, to cause the system controller to:
receive a first sample identifier (biological sample is identified … identifier label, [0005]) associated with a first sample for processing by the sample analysis system (analytical laboratory 1 and/or plurality of laboratory instruments 10, Fig. 8 and [0057]), the first sample identifier comprising a first one of a plurality of different sample types (test order stored in association with an identifier, [0039]; each test order can comprise a processing priority … “Urgent” and “Normal,” [0060]) ; 
receive a second sample identifier (identifying a plurality of biological samples, [0010]) associated with a second sample for processing by the sample analysis system, the second sample identifier comprising a second one of the plurality of different sample types (e.g. “Urgent” or “Normal,” [0060]); 
assign a first sample priority value to the first sample based on the first sample identifier comprising the first one of the plurality of different sample types (processing priority may be defined as a numerical scale, [0060]);
assigning a second sample priority value to the second sample based on the second sample identifier comprising the second one of the plurality of different sample types (processing priority may be defined as a numerical scale, [0060]); and
update a sample processing queue identifying an order for processing the first and second samples by the sample analysis system based on the priority (determine a processing workflow for processing the biological samples … based on the corresponding process priority, [0062]; load the biological samples in the order of processing priority, [0089]).  
Depraetere does not explicitly teach compare the first sample priority value associated with the first sample with the second sample priority value associated with the second sample or that the updating is based on the comparison.
However, the proper order must be determined to be able to load samples in order of processing priority, as required by Depraetere, and comparison is a well-known method of achieving such ordering.  Key teaches comparing sample priority assignments (col. 14, lines 34 -35), which in the context of Depraetere would mean comparing the first sample priority value with the second sample priority value.  A person of ordinary skill would have readily understood that comparing the priority values would enable ordering the processing queue by priority value.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Depraetere to include compare the first sample priority value associated with the first sample with the second sample priority value associated with the second sample and such that the updating is based on the comparison.  Comparing the sample priority values would have the benefit of facilitating determining the correct order for loading samples by processing priority.

Regarding claim 10, the combination of Depraetere and Key makes obvious the system controller of claim 8, wherein the at least one processor causes the system controller to: receive the first sample identifier, the first sample identifier comprising the first one of the plurality of different sample types comprising a standard calibration sample, a matrix calibration sample, a quality check sample, a general sample  (“Normal”, Depraetere, [0060]), and a priority sample; and receive the second sample identifier, the second sample identifier comprising the second one of the plurality of different sample types comprising a standard calibration sample, a matrix calibration sample, a quality check sample, a general sample, and a priority sample (“Urgent,” Depraetere, [0060]).  As explained with respect to the rejection under 35 U.S.C. 112(b) above, the claim is interpreted such that two of the listed sample types are required for the first and second samples.  This interpretation is due to the lack of clarity of what it would mean for a method to require more sample types than samples.

Regarding claim 11, the combination of Depraetere and Key makes obvious the system controller of claim 8, wherein the at least one processor causes the system controller to: receive the first sample identifier, the first sample identifier comprising the first one of the plurality of different sample types comprising a first primary calibration curve sample type, a first matrix calibration curve sample type, a sample in active transit from a remote sampling system type, a priority sample type, a first quality check sample type, a failed analysis sample type, a failed quality check primary calibration curve rerun sample type, a failed quality check primary calibration single point rerun sample type, a failed quality check matrix calibration curve rerun sample type, a failed quality check matrix calibration single point rerun sample type, a scheduled calibration curve sample type, a scheduled quality check sample type, an urgent sample type, a lesser priority sample type (“Normal”, Depraetere, [0060]), and a scheduled sample type; and receive the second sample identifier, the second sample identifier comprising the second one of the plurality of different sample types comprising a first primary calibration curve sample type, a first matrix calibration curve sample type, a sample in active transit from a remote sampling system type, a priority sample type, a first quality check sample type, a failed analysis sample type, a failed quality check primary calibration curve rerun sample type, a failed quality check primary calibration single point rerun sample type, a failed quality check matrix calibration curve rerun sample type, a failed quality check matrix calibration single point rerun sample type, a scheduled calibration curve sample type, a scheduled quality check sample type, an urgent sample type  (“Urgent,” Depraetere, [0060]), a lesser priority sample type, and a scheduled sample type.

Regarding claim 14, the combination of Depraetere and Key makes obvious the system controller of claim 8.  The combination does not explicitly teach that the at least one processor causes the system controller to: receive a third sample identifier associated with a third sample for processing by the sample analysis system; assign a third sample priority value to the third sample based on user input received via a user interface. compare the third sample priority value associated with the third sample with the first sample priority value associated with the first sample and the second sample priority value associated with the second sample; and update the sample processing queue identifying an order for processing the first, second, and third samples by the sample analysis system based on the comparison.
However, this is largely simply an acknowledgement that Depraetere only explicitly refers to more than one sample and is silent with respect to explicit presence of a third sample.  It should be noted that the teachings of Depraetere made in regard to a “plurality” of samples is readily adaptable to three samples, and a person of ordinary skill would understand that where three or more samples are present the teaching concerning the plurality of samples would be applicable to a third sample.  Moreover, Depraetere suggests the presence of more than three samples by teaching to avoid samples with higher priority being stuck due to samples with lower priority overloading instruments ([0089]).  This teaching indicates at least four samples (plural samples with lower priority and plural samples with higher priority) and practically likely much more in order for the lower samples to have any chance of “overloading” instruments.  Thus, the combination at least suggests receiving the third sample identifier, comparing the third sample priority, and updating the sample processing queue as claimed.  Furthermore, with respect to assigning a third priority values to the third sample based on user input received via a user interface, Depraetere teaches that a priority value can be based on user input (priority level can be set by the orderer, [0047]) and discloses a user interface from which test orders can be retrieved ([0059]), which implies that the necessary information of the order including the priority level set by the orderer would be received via a user interface.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the at least one processor causes the system controller to: receive a third sample identifier associated with a third sample for processing by the sample analysis system; assign a third sample priority value to the third sample based on user input received via a user interface. compare the third sample priority value associated with the third sample with the first sample priority value associated with the first sample and the second sample priority value associated with the second sample; and update the sample processing queue identifying an order for processing the first, second, and third samples by the sample analysis system based on the comparison.  A person of ordinary skill would have understood the method of the combination to be applicable to a large number of samples, certainly at least three, and that the teachings concerning how the plurality of samples are handled would be applicable to each sample for the benefit of facilitating the scheduling of testing many samples.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Depraetere in view of Key as applied to claim 1 and 8 above, and further in view of Diaz et al. (US PGPub 20160370262).

Regarding claim 2, the combination of Depraetere and Key makes obvious the method of claim 1. The combination does not necessarily teach receiving the first sample identifier comprises receiving the first sample identifier from a first remote sampling system, the first remote sampling system being configured to obtain the first sample; and receiving the second sample identifier comprises receiving the second sample identifier from a second remote sampling system, the second remote sampling system being configured to obtain the second sample.
Diaz discloses first and second remote sampling systems (one or more remote sampling systems 104, [0014]), the first remote sampling system being configured to obtain a first sample  and the second remote sampling system being configured to obtain the second sample (remote sampling system 104 may be configured to collect a sample 150, [0018]).  A person of ordinary skill would readily infer from the disclosure of more than one remote sampling systems designated by the same reference numeral and the description of such remote sampling system, that each of the “one or more” remote sampling systems collects samples.  Diaz further teaches that a controller can be communicatively coupled to the remote sample systems to receive identifying information associated with the samples ([0027]).  This suggests that the first and second sample identifier would be received from the first and second remote sampling systems, respectively.  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Depraetere to include receiving the first sample identifier comprises receiving the first sample identifier from a first remote sampling system, the first remote sampling system being configured to obtain the first sample; and receiving the second sample identifier comprises receiving the second sample identifier from a second remote sampling system, the second remote sampling system being configured to obtain the second sample.  Allowing for collection and identification of samples from multiple remote sampling systems would better allow the analytical laboratory of Depraetere to serve a broader area.  

Regarding claim 9, the combination of Depraetere and Key makes obvious system controller of claim 8.  The combination does not necessarily teach that the at least one processor causes the system controller to: receive the first sample identifier from a first remote sampling system, the first remote sampling system being configured to obtain the first sample; and receive the second sample identifier from a second remote sampling system, the second remote sampling system being configured to obtain the second sample.
Diaz discloses first and second remote sampling systems (one or more remote sampling systems 104, [0014]), the first remote sampling system being configured to obtain a first sample  and the second remote sampling system being configured to obtain the second sample (remote sampling system 104 may be configured to collect a sample 150, [0018]).  A person of ordinary skill would readily infer from the disclosure of more than one remote sampling systems designated by the same reference numeral and the description of such remote sampling system, that each of the “one or more” remote sampling systems collects samples.  Diaz further teaches that a controller can be communicatively coupled to the remote sample systems to receive identifying information associated with the samples ([0027]).  This suggests that the first and second sample identifier would be received from the first and second remote sampling systems, respectively.  
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Depraetere such that the at least one processor causes the system controller to: receive the first sample identifier from a first remote sampling system, the first remote sampling system being configured to obtain the first sample; and receive the second sample identifier from a second remote sampling system, the second remote sampling system being configured to obtain the second sample.  Allowing for collection and identification of samples from multiple remote sampling systems would better allow the analytical laboratory of Depraetere to serve a broader area.  
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Depraetere in view of Key as applied to claim 1 and 8 above, and further in view of Diaz and Shiraishi et al. (US PGPub 20180166156).

Regarding claim 5, the combination of Depraetere and Key makes obvious the method of claim 1, further comprising: determining whether the second sample priority value is higher than the first sample priority value (Key, col. 14, lines 34 -35).  Determining whether the second sample priority value is higher is implicit in the comparison as included with respect to claim 1.
The combination does not necessarily teach receiving an indication that the first sample is scheduled for transfer from a remote sampling system to the sample analysis system; receiving the second sample identifier associated with the second sample following receipt of the indication that the first sample is scheduled for transfer; and one of enabling the transfer of the first sample from the remote sampling system to the sample analysis system and canceling the transfer of the first sample from the remote sampling system to the sample analysis system based on the determination.
Diaz teaches receiving an indication that the first sample is scheduled for transfer from a remote sampling system to the sample analysis system (controller 118 can be alerted when a remote sampling system 104 is ready to deliver a sample 150 to the sample transfer line 144 … control the order that samples 150 are delivered with the system 100, [0027]).
Shiraishi teaches preferential interruption in the case that tests order whose priority is higher than all test orders on standby is received by an order management unit ([0203]-[0204]).   The alert that a remote sampling system is ready to deliver a sample in Diaz indicates that the sample of Diaz is an order under standby. Since the order is “newly received” as compared to the orders on standby, it follows that a second sample identifier associated with it would follow receipt of the indication that the first sample is scheduled for transfer.  Shiraishi teaches that the order management unit “interrupts” and registers the new order with high priority in the uppermost position among orders on standby ([0204]).  This interrupt can be regarded as canceling the transfer of the first sample at least in that it has to wait past its originally scheduled turn in the workflow to be transferred (i.e. the transfer is canceled and rescheduled).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination to include receiving an indication that the first sample is scheduled for transfer from a remote sampling system to the sample analysis system; receiving the second sample identifier associated with the second sample following receipt of the indication that the first sample is scheduled for transfer; and one of enabling the transfer of the first sample from the remote sampling system to the sample analysis system and canceling the transfer of the first sample from the remote sampling system to the sample analysis system based on the determination.  Allowing for collection of samples from remote sampling systems would better allow the analytical laboratory of Depraetere to serve a broader area, while canceling transfer in the case of a higher priority second sample would aid in preventing the system from being overloaded with low priority samples and ensure efficient testing of high priority samples.  

Regarding claim 12, the combination of Depraetere and Key makes obvious the system controller of claim 8, wherein the at least one processor causes the system controller to: determine whether the second sample priority value is higher than the first sample priority value (Key, col. 14, lines 34 -35).  Determining whether the second sample priority value is higher is implicit in the comparison as included with respect to claim 8.
The combination does not necessarily teach that the processor causes the system controller to: receive an indication that the first sample is scheduled for transfer from a remote sampling system to the sample analysis system; receive the second sample identifier associated with the second sample following receipt of the indication that the first sample is scheduled for transfer;; and one of enable the transfer of the first sample from the remote sampling system to the sample analysis system and cancel the transfer of the first sample from the remote sampling system to the sample analysis system based on the determination.
Diaz teaches receiving an indication that the first sample is scheduled for transfer from a remote sampling system to the sample analysis system (controller 118 can be alerted when a remote sampling system 104 is ready to deliver a sample 150 to the sample transfer line 144 … control the order that samples 150 are delivered with the system 100, [0027]).
Shiraishi teaches preferential interruption in the case that tests order whose priority is higher than all test orders on standby is received by an order management unit ([0203]-[0204]).   The alert that a remote sampling system is ready to deliver a sample in Diaz indicates that the sample of Diaz is an order under standby. Since the order is “newly received” as compared to the orders on standby, it follows that a second sample identifier associated with it would follow receipt of the indication that the first sample is scheduled for transfer.  Shiraishi teaches that the order management unit “interrupts” and registers the new order with high priority in the uppermost position among orders on standby ([0204]).  This interrupt can be regarded as canceling the transfer of the first sample at least in that it has to wait past its originally scheduled turn in the workflow to be transferred (i.e. the transfer is canceled and rescheduled).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination such that the processor causes the system controller to: receive an indication that the first sample is scheduled for transfer from a remote sampling system to the sample analysis system; receive the second sample identifier associated with the second sample following receipt of the indication that the first sample is scheduled for transfer;; and one of enable the transfer of the first sample from the remote sampling system to the sample analysis system and cancel the transfer of the first sample from the remote sampling system to the sample analysis system based on the determination.  Allowing for collection of samples from remote sampling systems would better allow the analytical laboratory of Depraetere to serve a broader area, while canceling transfer in the case of a higher priority second sample would aid in preventing the system from being overloaded with low priority samples and ensure efficient testing of high priority samples.  
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Depraetere in view of Key as applied to claim 1 above, and further in view of Okuda et al. (US PGPub 20090206234).

Regarding claim 6, the combination of Depraetere and Key makes obvious the method of claim 1, further comprising: receiving an indication that the first sample has been received at the sample analysis system for processing (one of the plurality of laboratory instruments 10 of the analytical laboratory 1 can receive and identify the biological sample, Depraetere [0057]); receiving the second sample identifier associated with the second sample following receipt of the indication that the first sample has been received at the sample analysis system (receiving and identifying a plurality of biological samples, Depraetere, [0010]); and determining whether the second sample priority value is higher than the first sample priority value (Key, col. 14, lines 34 -35).  Since the sample is identified when it is received, the identification can be regarded as an “indication” that the sample has been received. Implicit in receiving and identifying a plurality of samples is that the samples are received in some order, which means there is necessarily some “second sample” that is identified following the “first sample” being identified.  Determining whether the second sample priority value is higher is implicit in the comparison as included with respect to claim 1.
The combination does not teach one of enabling analysis of the first sample by the sample analysis system and ceasing the analysis of the first sample by the sample analysis system based on the determination.
Okuda teaches one of enabling analysis of the first sample by the sample analysis system (carrying out an analysis of the urgent sample following a sample currently analyzed, [0103]) and ceasing the analysis of the first sample by the sample analysis system based on the determination (temporarily stopping an analysis which is currently under operation so as to analyze an urgent sample immediately, [0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination to include one of enabling analysis of the first sample by the sample analysis system and ceasing the analysis of the first sample by the sample analysis system based on the determination.  One would have been motivated to allow for enabling or ceasing analysis of a first sample based on determination of higher priority of a second sample to ensure that urgent samples are analyzed as quickly as possible.

Regarding claim 13, the combination of Depraetere and Key makes obvious the system controller of claim 8, wherein the at least one processor causes the system controller to: receive an indication that the first sample has been received at the sample analysis system for processing (one of the plurality of laboratory instruments 10 of the analytical laboratory 1 can receive and identify the biological sample, [0057]); receive the second sample identifier associated with the second sample following receipt of the indication that the first sample has been received at the sample analysis system (receiving and identifying a plurality of biological samples, Depraetere, [0010]); and determine whether the second sample priority value is higher than the first sample priority value (Key, col. 14, lines 34 -35).  Since the sample is identified when it is received, the identification can be regarded as an “indication” that the sample has been received. Implicit in receiving and identifying a plurality of samples is that the samples are received in some order, which means there is necessarily some “second sample” that is identified following the “first sample” being identified.  Determining whether the second sample priority value is higher is implicit in the comparison as included with respect to claim 8.
 The combination does not necessarily teach that the at least one processor causes the system controller to: one of enable analysis of the first sample by the sample analysis system and cease the analysis of the first sample by the sample analysis system based on the determination.
Okuda teaches one of enabling analysis of the first sample by the sample analysis system (carrying out an analysis of the urgent sample following a sample currently analyzed, [0103]) and ceasing the analysis of the first sample by the sample analysis system based on the determination (temporarily stopping an analysis which is currently under operation so as to analyze an urgent sample immediately, [0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such hat the at least one processor causes the system controller to: one of enable analysis of the first sample by the sample analysis system and cease the analysis of the first sample by the sample analysis system based on the determination.  One would have been motivated to allow for enabling or ceasing analysis of a first sample based on determination of higher priority of a second sample to ensure that urgent samples are analyzed as quickly as possible.
Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Depraetere in view of Diaz and Key.

Regarding claim 15, Depraetere discloses A system for processing of samples comprising: 
a sample analysis system configured to process first and second samples (analytical laboratory 1 and/or plurality of laboratory instruments 10, Fig. 8 and [0057]); and 
a system controller (control unit 20, Fig. 1 and [0058]) configured to:
receive a first sample identifier (biological sample is identified … identifier label, [0005]) associated with a first sample for processing by the sample analysis system (analytical laboratory 1 and/or plurality of laboratory instruments 10, Fig. 8 and [0057]), the first sample identifier comprising a first one of a plurality of different sample types (test order stored in association with an identifier, [0039]; each test order can comprise a processing priority … “Urgent” and “Normal,” [0060]) ; 
receive a second sample identifier (identifying a plurality of biological samples, [0010]) associated with a second sample for processing by the sample analysis system, the second sample identifier comprising a second one of the plurality of different sample types (e.g. “Urgent” or “Normal,” [0060]); 
assign a first sample priority value to the first sample based on the first sample identifier comprising the first one of the plurality of different sample types (processing priority may be defined as a numerical scale, [0060]);
assigning a second sample priority value to the second sample based on the second sample identifier comprising the second one of the plurality of different sample types (processing priority may be defined as a numerical scale, [0060]); and
update a sample processing queue identifying an order for processing the first and second samples by the sample analysis system based on the priority (determine a processing workflow for processing the biological samples … based on the corresponding process priority, [0062]; load the biological samples in the order of processing priority, [0089]).  
Depraetere does not necessarily disclose a first remote system configured to obtain the first sample; a first transfer line configured to fluidly couple the first remote system to the sample analysis system thereby enabling the transfer of the first sample from the first remote system to the sample analysis system; a second remote system configured to obtain the second sample; a second transfer line configured to fluidly couple the second remote system to the sample analysis system thereby enabling the transfer of the second sample from the second remote system to the sample analysis system; or that the system controller is configured to compare the first sample priority value associated with the first sample with the second sample priority value associated with the second sample.
Diaz discloses a first remote system configured to obtain the first sample (remote sampling systems 104 … configured to receive a sample 150, Fig. 1 and [0014]-[0015]); a first transfer line (sample transfer line 144, Fig. 2A and [0018]) configured to fluidly couple the first remote system to the sample analysis system (coupled with a remote sampling system 104 in fluid communication with … an analysis system 102, [0020]) thereby enabling the transfer of the first sample from the first remote system to the sample analysis system (sample 150 at the remote sampling system 104 … supplied to the sample transfer line 144, which can deliver the sample to the analysis system 102, [0020]); a second remote system configured to obtain the second sample (more remote sampling systems, [0014]; collection of samples from different remote locations … different types of samples 150, [0027]); a second transfer line configured to fluidly couple the second remote system to the sample analysis system thereby enabling the transfer of the second sample from the second remote system to the sample analysis system (delivery through one or more of the sample transfer lines 144, [0027]).
Furthermore, the proper order must be determined to be able to load samples in order of processing priority, as required by Depraetere, and comparison is a well-known method of achieving such ordering.  Key teaches comparing sample priority assignments (col. 14, lines 34 -35), which in the context of Depraetere would mean comparing the first sample priority value with the second sample priority value.  A person of ordinary skill would have readily understood that comparing the priority values would enable ordering the processing queue by priority value.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify Depraetere to include a first remote system configured to obtain the first sample; a first transfer line configured to fluidly couple the first remote system to the sample analysis system thereby enabling the transfer of the first sample from the first remote system to the sample analysis system; a second remote system configured to obtain the second sample; a second transfer line configured to fluidly couple the second remote system to the sample analysis system thereby enabling the transfer of the second sample from the second remote system to the sample analysis system; and such that the system controller is configured to compare the first sample priority value associated with the first sample with the second sample priority value associated with the second sample.  Application of the method of Depraetere to the remote sampling systems of Diaz would enable better processing of samples according to their level of urgency for systems such as that of Diaz and allow the analytical laboratory of Depraetere to more readily serve a broader area.  Comparing the sample priority values would have the benefit of facilitating determining the correct order for loading samples by processing priority.

Regarding claim 16, the combination of Depraetere, Diaz, and Key makes obvious the system of claim 15, wherein the plurality of different sample types comprise a standard calibration sample, a matrix calibration sample, a quality check sample, a general sample (“Normal”, Depraetere, [0060]), and a priority sample (“Urgent,” Depraetere, [0060]).  As explained with respect to the rejection under 35 U.S.C. 112(b) above, the claim is interpreted such that two of the listed sample types are required for the first and second samples.  This interpretation is due to the lack of clarity of what it would mean for a method to require more sample types than samples.

Regarding claim 17, the combination of Depraetere, Diaz, and Key makes obvious the system of claim 15, wherein the plurality of different sample types comprise a first primary calibration curve sample type, a first matrix calibration curve sample type, a sample in active transit from a remote sampling system type, a priority sample type, a first quality check sample type, a failed analysis sample type, a failed quality check primary calibration curve rerun sample type, a failed quality check primary calibration single point rerun sample type, a failed quality check matrix calibration curve rerun sample type, a failed quality check matrix calibration single point rerun sample type, a scheduled calibration curve sample type, a scheduled quality check sample type, an urgent sample type (Depraetere, [0060]), a lesser priority sample type (“Normal”, Depraetere, [0060]), and a scheduled sample type.  As explained with respect to the rejection under 35 U.S.C. 112(b) above, the claim is interpreted such that two of the listed sample types are required for the first and second samples.  This interpretation is due to the lack of clarity of what it would mean for a method to require more sample types than samples.

Regarding claim 20, the combination of Depraetere, Diaz, and Key makes obvious the system of claim 15.
The combination does not necessarily teach that the system controller is further configured to: receive a third sample identifier associated with a third sample for processing by the sample analysis system; assign a third sample priority value to the third sample based on user input received via a user interface. compare the third sample priority value associated with the third sample with the first sample priority value associated with the first sample and the second sample priority value associated with the second sample; and update the sample processing queue identifying an order for processing the first, second, and third samples by the sample analysis system based on the comparison.
However, this is largely simply an acknowledgement that Depraetere only explicitly refers to more than one sample and is silent with respect to explicit presence of a third sample.  It should be noted that the teachings of Depraetere made in regard to a “plurality” of samples is readily adaptable to three samples, and a person of ordinary skill would understand that where three or more samples are present the teaching concerning the plurality of samples would be applicable to a third sample.  Moreover, Depraetere suggests the presence of more than three samples by teaching to avoid samples with higher priority being stuck due to samples with lower priority overloading instruments ([0089]).  This teaching indicates at least four samples (plural samples with lower priority and plural samples with higher priority) and practically likely much more in order for the lower samples to have any chance of “overloading” instruments.  Thus, the combination at least suggests receiving the third sample identifier, comparing the third sample priority, and updating the sample processing queue as claimed.  Furthermore, with respect to assigning a third priority values to the third sample based on user input received via a user interface, Depraetere teaches that a priority value can be based on user input (priority level can be set by the orderer, [0047]) and discloses a user interface from which test orders can be retrieved ([0059]), which implies that the necessary information of the order including the priority level set by the orderer would be received via a user interface.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination that the system controller is further configured to: receive a third sample identifier associated with a third sample for processing by the sample analysis system; assign a third sample priority value to the third sample based on user input received via a user interface. compare the third sample priority value associated with the third sample with the first sample priority value associated with the first sample and the second sample priority value associated with the second sample; and update the sample processing queue identifying an order for processing the first, second, and third samples by the sample analysis system based on the comparison.  A person of ordinary skill would have understood the method of the combination to be applicable to a large number of samples, certainly at least three, and that the teachings concerning how the plurality of samples are handled would be applicable to each sample for the benefit of facilitating the scheduling of testing many samples.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Depraetere in view of Diaz and Key as applied to claim 15 above, and further in view of Shiraishi.

Regarding claim 18, the combination of Depraetere, Diaz, and Key makes obvious the system of claim 15, wherein the system controller is further configured to: 
determine whether the second sample priority value is higher than the first sample priority value (Key, col. 14, lines 34 -35).  Determining whether the second sample priority value is higher is implicit in the comparison as included with respect to claim 15.
The combination does not necessarily teach that the system controller is further configured to: receive an indication that the first sample is scheduled for transfer from the first remote sampling system to the sample analysis system; receive the second sample identifier associated with the second sample following receipt of the indication that the first sample is scheduled for transfer;  and one of enabling the transfer of the first sample from the first remote sampling system to the sample analysis system and canceling the transfer of the first sample from the first remote sampling system to the sample analysis system based on the determination.
Diaz further teaches receiving an indication that the first sample is scheduled for transfer from a remote sampling system to the sample analysis system (controller 118 can be alerted when a remote sampling system 104 is ready to deliver a sample 150 to the sample transfer line 144 … control the order that samples 150 are delivered with the system 100, [0027]).
Shiraishi teaches preferential interruption in the case that tests order whose priority is higher than all test orders on standby is received by an order management unit ([0203]-[0204]).  The alert that a remote sampling system is ready to deliver a sample in Diaz indicates that the sample of Diaz is an order under standby. Since the order is “newly received” as compared to the orders on standby, it follows that a second sample identifier associated with it would follow receipt of the indication that the first sample is scheduled for transfer.  Shiraishi teaches that the order management unit “interrupts” and registers the new order with high priority in the uppermost position among orders on standby ([0204]).  This interrupt can be regarded as canceling the transfer of the first sample at least in that it has to wait past its originally scheduled turn in the workflow to be transferred (i.e. the transfer is canceled and rescheduled).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed to modify the combination to include receiving an indication that the first sample is scheduled for transfer from a remote sampling system to the sample analysis system; receiving the second sample identifier associated with the second sample following receipt of the indication that the first sample is scheduled for transfer; and one of enabling the transfer of the first sample from the remote sampling system to the sample analysis system and canceling the transfer of the first sample from the remote sampling system to the sample analysis system based on the determination.  Canceling transfer from a remote sampling system in the case of a higher priority second sample would aid in preventing the system from being overloaded with low priority samples and ensure efficient testing of high priority samples.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Depraetere in view of Diaz and Key as applied to claim 15 above, and further in view of Okuda.

Regarding claim 19, the combination of Depraetere, Diaz, and Key makes obvious the system of claim 15, wherein the system controller is further configured to: 
receive an indication that the first sample has been received at the sample analysis system for processing (one of the plurality of laboratory instruments 10 of the analytical laboratory 1 can receive and identify the biological sample, [0057]); receive the second sample identifier associated with the second sample following receipt of the indication that the first sample has been received at the sample analysis system (receiving and identifying a plurality of biological samples, Depraetere, [0010]); and determine whether the second sample priority value is higher than the first sample priority value (Key, col. 14, lines 34 -35).  Since the sample is identified when it is received, the identification can be regarded as an “indication” that the sample has been received. Implicit in receiving and identifying a plurality of samples is that the samples are received in some order, which means there is necessarily some “second sample” that is identified following the “first sample” being identified.  Determining whether the second sample priority value is higher is implicit in the comparison as included with respect to claim 15.
The combination does not teach that the system controller is further configured to: one of enabling analysis of the first sample by the sample analysis system and ceasing the analysis of the first sample by the sample analysis system based on the determination.
Okuda teaches one of enabling analysis of the first sample by the sample analysis system (carrying out an analysis of the urgent sample following a sample currently analyzed, [0103]) and ceasing the analysis of the first sample by the sample analysis system based on the determination (temporarily stopping an analysis which is currently under operation so as to analyze an urgent sample immediately, [0103]).
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was effectively filed, to modify the combination such that the system controller is further configured to: one of enabling analysis of the first sample by the sample analysis system and ceasing the analysis of the first sample by the sample analysis system based on the determination.  One would have been motivated to allow for enabling or ceasing analysis of a first sample based on determination of higher priority of a second sample to ensure that urgent samples are analyzed as quickly as possible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIAM R CASEY/Examiner, Art Unit 2862 
                                                                                                                                                                                                       /JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864